           Case 2:19-cv-01104-JCM-EJY Document 15
                                               16 Filed 03/31/21
                                                        04/07/21 Page 1 of 2




 1   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
     Telephone: (702) 678-5070
 4   Facsimile: (702) 878-9995
     malarie@atllp.com
 5
     Attorneys for Plaintiffs Broadcast Music, Inc., Concord Music Group, Inc. d/b/a Jondora Music,
 6   Rondor Music International, Inc. d/b/a Irving Music, Beechwood Music Corporation, Unichappell
     Music Inc., Combine Music Corp., Sony/ATV Songs LLC d/b/a Sony/ATV Acuff Rose Music,
 7   Galeneye Music, EMI Blackwood Music Inc.
 8
                                  UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
      BROADCAST MUSIC, INC.; CONCORD MUSIC
11    GROUP, INC. d/b/a JONDORA MUSIC; RONDOR              Case No.: 2:19-cv-1104-JCM-EJY
12    MUSIC INTERNATIONAL, INC. d/b/a IRVING
      MUSIC; BEECHWOOD MUSIC CORPORATION;
13    UNICHAPPELL MUSIC INC.; COMBINE MUSIC                STIPULATION AND ORDER FOR
      CORP.; SONY/ATV SONGS LLC d/b/a                      DISMISSAL WITH PREJUDICE
14    SONY/ATV ACUFF ROSE MUSIC; GALENEYE
      MUSIC; EMI BLACKWOOD MUSIC INC.,
15
                    Plaintiffs,
16
             vs.
17

18    WILD WEST GAMING, LLC d/b/a PIONEER
      SALOON and NOEL SHECKELLS and
19    THOMAS B. SHECKELLS, each individually,

20                  Defendants.

21

22          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs, Broadcast Music,
23   Inc., Concord Music Group, Inc. d/b/a Jondora Music, Rondor Music International, Inc. d/b/a Irving
24   Music, Beechwood Music Corporation, Unichappell Music Inc., Combine Music Corp., Sony/ATV
25   Songs LLC d/b/a Sony/ATV AcuffRose Music, Galeneye Music, EMI Blackwood Music Inc.
26   (collectively, “Plaintiffs”), by and through their counsel, Armstrong Teasdale LLP, and Defendants
27   Wild West Gaming, LLC dba Pioneer Saloon, Noel Sheckells, and Thomas B. Sheckells, by and
28   through their counsel, Law Offices of Kevin R Hansen, that the parties agreed to settle all claims
                                                     1
            Case 2:19-cv-01104-JCM-EJY Document 15
                                                16 Filed 03/31/21
                                                         04/07/21 Page 2 of 2




 1   asserted in the above-referenced action, which has been memorialized in a Settlement Agreement and
 2   Mutual Release, and therefore, the parties agree that all claims asserted by Plaintiffs against
 3   Defendants in the above-referenced action may be dismissed with prejudice by order of this Court.
 4          The parties further consent to and request that this Court, pursuant to Kokkonen v. Guardian
 5   Life Insurance Co. of America, 511 U.S. 375, 381-82 (1994), retain jurisdiction of this action for the
 6   purpose of enforcing the terms of the Settlement Agreement and Mutual Release by entering the
 7   Consent Judgment which has been executed by the parties and retained by Plaintiffs’ counsel, to be
 8   filed in the event of a breach of the Settlement Agreement and Mutual Release.
 9          Except as provided above, this case may be dismissed with prejudice. Each party will bear its
10   own attorney fees and costs in this matter.
11
     Dated this 31st day of March, 2021.                   Dated this 31st day of March, 2021.
12

13 ARMSTRONG TEASDALE LLP                                  LAW OFFICES OF KEVIN R. HANSEN

14
   By:/s/ Michelle D. Alarie                               By: /s/ Kevin R. Hansen
15    MICHELLE D. ALARIE, ESQ.                                KEVIN R. HANSEN, ESQ.
      Nevada Bar No. 11894                                    Nevada Bar No. 6336
16
      3770 Howard Hughes Parkway, Suite 200                   AMY M. WILSON, ESQ.
17    Las Vegas, Nevada 89169                                 Nevada Bar No. 13421
                                                              5400 W. Sahara Avenue, Suite 206
18      Attorneys for Plaintiffs                              Las Vegas, NV 89146

19                                                            Attorneys for Defendants
20

21

22                                                         IT IS SO ORDERED.
23
                                                           ___________________________________
24
                                                           UNITED STATES DISTRICT JUDGE
25                                                         DATE:_____________________________
                                                                 April 7, 2021.

26

27

28

                                                       2
